Mr. Justice Trunkey
delivered the opinion of the court,
The learned judge was of opinion that, “taking the whole lien together, it clearly appears therein that the articles furnished, including the furnace, were additional and supplemental to a works already erected, equipped and in operationand therefore held that the words “ improvements and fitting up” were equivalent to the words, “ repairs, alterations or additions.” Upon the correctness of this view depends the validity of the lien; for, in fact, the claim is for a new furnace and other articles, furnished for an extensive works, with furnaces, machinery and appliances for the manufacture of steel, which had previously been operated. The claimant, not contending that the lien is valid, unless its language fairly implies that it is for repairs or additions, is content with resting on the briefly expressed conclusion of the court below, as a reply to the objection that that conclusion is unwarrantable from anything in the lien.
Wherein the claim differs from one filed for material furnished in the erection of a building, or in what part it appears that the articles were additional to a works already erected and in operation, we are unable to discover. Such appearance is not visible in the *279statement of the names of the parties, nor in the description of the buildings and grounds, nor in the bill of particulars. Every claim must set forth “the nature'or kind of the work done, and the kind and amount of materials furnished and here should be shown whether the work and materials were for erection of a new building, or for repairs of an old one, especially when not stated anywhere else that it is for repairs. This claim, in very words, is for work done and materials furnished “ in and about the erection, construction and improvement and fitting up of the said buildings for the use for which they were constructed.” It is a strange rendering to say, the work and materials were for repairs of said buildings and putting an additional furnace therein; and yet unless such interpretation be given, the lien falls. Whether the claim be for original construction or repairs, the words “ improvement and fitting up” are unnecessary, and where, as here, they have direct relation to the erection of the buildings, they neither add nor detract meaning, nor would they if they related to repairs and additions. An old building may be fitted up for its intended use, and so may a new one : the former when being repaired, the latter when being completed. “ Improvement” is not used in the statutes providing for mechanics’ liens, to include anything in or about the erection, alteration or repairs of houses or other buildings ; it is found in some special acts concerning mining and oil-wells and storage and refining of oil. The lien has been extended, by name, to plumbing, gas-fitting and furnishing, erection of grates and furnaces, paper-hanging; and for steam-engines, fixtures or machinery, in and about mills of any kind, and iron or coal works. Not only each of those things for which a lien has been given may properly be called an improvement, but so may everything else which adds to the beauty and usefulness of the premises. The word has no place in the statutes until it is the intention to extend the lien to embrace all work and materials done and furnished for addition or melioration of a tract of land. Nor can it be properly used to signify any particular thing for which a lien may be filed. It points to no specific thing, except with the context; and where other words show that the claim is for erection or for repairs that will relate to them.
“When a special security and remedy are given to a favored class of creditors, it is not asking too much to require them to conform with reasonable accuracy to the provisions of the law designed for their benefit. If this is done, unnecessary complications, involving disinterested parties in litigation and imperilling the rights of creditors and others, may be avoidedSterrett, J., Ely v.Wren, 9 Norris 148. The lien for erection, by statute, shall be preferred to every other which attached to the building or ground subsequently to the commencement of the building; the lien for repairs or additions attaches from their commencement. It con*280ceras owners and others that the nature of the claim appear on its face that they may know when the lien attached.
The principle which ruled Rynd v. Bakewell, 6 Norris 460, applies in this case, and the first and fourth assignments must be sustained.
Decree reversed, and it is considered and decreed that the fund be appropriated to the judgment in favor of Thomas S. Blair and wife. The costs of this appeal to be paid by appellee.